DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2020 has been entered.
 Response to Amendment
	The amendments filed with the written response received on 08/31/2020 have been considered and an action on the merits follows. As directed by the amendment, claim 1 has been amended; claim 2 was canceled; claims 11 and 12 are added. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 is rejected as being indefinite as claim 4 is dependent on claim 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-5,9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Swift(US 0681998)(hereinafter Swift).
Regarding claim 1, Swift teaches a braiding machine (fig 8) with at least two impellers (circular plate o’) for displacing at least one clapper (the carrier k), wherein the clapper (k) is at least partially made of a ferromagnetic material (column 2, lines 41-42, the armature forming shank k of the carrier), while the at least two impellers (o’) each comprise at least one clapper receiver (p) associated with a plurality of electromagnets (column 2, lines 1-3, p, m, p’ are electromagnets), wherein the clapper receiver (p) encloses a partial circumference of the clapper (fig 8), wherein the electromagnet (p) and contact surface with which the clapper (k) comes into contact (the recess with curved surface ) form a curve surface.
Swift does not explicitly teach the clapper receiver (p) encloses a partial circumference of the clapper of about 50 degree to about 120 degree. However, Swift teaches a rectangular or other form of depression might be utilized, the essential element being that the depression shall be of such a shape as to fit the shank k and have approximately the same cross-section as the shank k (column 2, lines 121-127). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the clapper receiver of Swift to enclose a partial circumference of the clapper of about 50 degree to about 120 degree of the benefit of approximately fitting the cross section of the shank and retaining the shank in place when the carrier and the spool are transmitted from one head to another in a desired course. It is noted that it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of angles in order to achieve an optimal configuration since discovering the optimum or workable ranges of the angle involves only routine skill in the art. In re Aller, 105 USPQ 233.
Swift teaches in fig 8 the clapper receiver comprising a rounded contact surface to match one electromagnet. Swift does not teach in fig 8 the clapper receiver comprising a plurality of contact surfaces to match the number of electromagnets. However, Swift teaches a rectangular or other form of depression might be utilized (column 2, lines 121-122), and the rectangular depression comprising three contact flat surfaces. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the cylindrical depression of the clapper receiver in fig 8 of Swift with the rectangular depression for the benefit of fitting with different shapes of cross section of the shank and retaining the shank in place when the carrier and the spool are transmitted from one head to another in a desired course. It would also have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to duplicate the number of electromagnet of the clapper receiver to match the number of contact surfaces of the rectangular depression for the benefit of concentrating and strengthening the magnetic force for each of the retaining surfaces of the rectangular depression of the clapper receiver. It is noted that the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza,274 F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP 2144.04VI.B. Then the modified Swift teaches the electromagnets and contact surfaces form flat surfaces. 
Regarding claim 3, Swift teaches the electromagnets of the impeller which deliver the clapper are switched off before a transfer point and/or the electromagnets of the impeller, which accept the clapper, are switched on before the transfer point and/or coils or coil sections or individual electromagnets are supplied with a different voltage and/or current and/or activated/deactivated in a delayed manner (column 3, lines 15-30).
Regarding claim 4, Swift teaches the current is changed in such a manner that as a bobbin carrier in one group reaches a point nearly opposite the depression in the pole pp’ of the adjacent group the current of the magnet supporting the carrier in the first group is cut off (column 3, lines 15-30). It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify that the magnets are switched on or off at 20 degree to 80 degree before the transfer point for the benefit of transferring the carrier and the spool from one head to another in a desired course depending on the magnitude of the electromagnetic force switched on/off in two adjacent impeller. It is noted that discovering the optimum or workable ranges of the angle before the transfer point at which the magnets are switched on or off involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5, Swift teaches two impellers are arranged on a flat surface one above the other and side by side in a circle (fig 1).
Regarding claim 9, Swift teaches a braiding machine (fig 8) with at least two impellers (circular plate o’) for displacing at least one clapper (the carrier k), wherein the clapper (k) is made at least partially of a ferromagnetic material (column 2, lines 41-42, the armature forming shank k of the carrier), and wherein each of the at least two impellers (o’) comprises at least one clapper receiver (p) having an electromagnet (column 2, lines 1-3, p, m, p’ are electromagnets), wherein the electromagnet encloses a partial circumference of the clapper (fig 8) and has the shape of a letter L with two equal legs , wherein a contact surface (a rounded surface of the depression ), with which the clapper comes into contact is formed along both legs (annotated fig 5).

    PNG
    media_image1.png
    368
    320
    media_image1.png
    Greyscale

Swift does not explicitly teach the electromagnet (p) encloses a partial circumference of the clapper of about 50 degree to about 120 degree. However, Swift teaches a rectangular or other form of depression might be utilized, the essential element being that the depression shall be of such a shape as to fit the shank k and have approximately the same cross-section as the shank k (column 2, lines 121-127). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the clapper receiver of Swift to enclose a partial circumference of the clapper of about 50 degree to about 120 degree of the benefit of approximately fitting the cross section of the shank and retaining the shank in place when the carrier and the spool are transmitted from one head to another in a desired course. It is noted that it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of angles in order to achieve an optimal configuration since discovering the optimum or workable ranges of the angle involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 10, Swift teaches the electromagnets have two coil sections (two coil sections of electromagnets m) which are each associated with one of the legs of the L shape (annotated fig 5), and /or a contact surface of the clapper receiver (p) has an arc shape to match an outer contour of the clapper (fig 8).

    PNG
    media_image2.png
    368
    396
    media_image2.png
    Greyscale

Regarding claim 11, Swift teaches the flat surfaces of the electromagnets and contact surfaces are configured to contact the clapper (column 2, lines 121-122, the rectangular form of depression comprising three flat surfaces configured to contact the clapper).
Regarding claim 12, Swift teaches the clapper is cylindrical (fig 8).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Swift(US 0681998), in view of Fukuta (US 4615256)(hereinafter Fukuta).
Regarding claim 6, Swift does not teach the two impellers are arranged in concentric circles. However, in the same field of endeavor, Fukuta teaches two impellers are arranged in concentric circles and each of the concentric circles has the same number of impellers (fig 6). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the apparatus of Swift and the teaching of impeller arrangement of Fukuta for the benefit of creating three dimensional woven fabric (Fukuta, abstract).
Regarding claim 7, Fukuta teaches at least one additional impeller is arranged in an intermediate space between at least two of the concentric circles (fig 6).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Swift (US 0681998) in view of Gessler (US 20150218739)(hereinafter Gessler).
Regarding claim 8, Swift does not teach at least two impellers are arranged on the circumference of a cylinder, so that all clappers are directed towards the axis of the cylinder. However, in the same field of endeavor, Gessler teaches at least two impellers are arranged on the circumference of a cylinder, so that all clappers are directed towards the axis of the cylinder (fig 3). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the apparatus of Swift and the teaching of impeller arrangement of Gessler for the benefit of creating the three dimensional woven fabric. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 1103181, US 20150218739, US 20190085490, US 4615256, US 20150299916, US 3290984, US 3088363, US 2817206, US 2238644.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.T.N./            Examiner, Art Unit 3732     
                                                                                                                                                                                       
/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732